Citation Nr: 0612087	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  03-31 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased rating for onychomycosis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from February 1952 to 
February 1956.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in June 2003, a 
statement of the case was issued in October 2003, and a 
substantive appeal was received in October 2003.  The veteran 
testified at a local RO hearing in January 2004.

The February 2005 representative statement indicated that 
service connection should be considered for hallux valgus.  
This matter is referred to the RO for appropriate 
consideration.


FINDING OF FACT

The veteran's service-connected onychomycosis is manifested 
by subjective complaints of itching and pain, and clinical 
findings of a fungal infection of the great toenails; 
however, there are no clinical findings showing: constant 
exudation or itching, extensive lesions, marked 
disfigurement, that the disorder comprises 20 percent or more 
of the entire body or 20 percent or more of exposed areas 
affected, or evidence that the disorder requires use of 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of six weeks or 
more during the past 12-month period.




CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess 
of 10 percent for the veteran's service-connected 
onychomycosis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7, 
4.118, Diagnostic Code 7813 (prior to August 30, 2002); 
Diagnostic Code 7813 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that the claimant has been notified of the 
applicable laws and regulations, which set forth the criteria 
for entitlement to the issue on appeal.  The discussions in 
the rating decision, statement of the case, and supplemental 
statements of the case have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  Moreover, in a May 2002 VCAA letter, 
the veteran was advised of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).

The Board also notes that the May 2002 VCAA letter implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  He was advised, at page 2, to submit information 
describing the additional evidence or the evidence itself.  
The Board believes that a reasonable inference from such 
communication was that the appellant must also furnish any 
pertinent evidence that the appellant may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
Further, the RO sent an additional VCAA notice to the veteran 
in July 2003.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in May 2002, which was prior to the 
July 2002 rating decision.  Accordingly, the requirements the 
Court set out in Pelegrini have been satisfied.

Also during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Although the present appeal 
involves the issue of an increased rating, VA believes that 
the Dingess/Hartman analysis must be analogously applied.  
      
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for an increased rating, but there has 
been no notice of the types of evidence necessary to 
establish an effective date.  Despite the inadequate notice 
provided to the appellant, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  Since the Board concludes below that the 
preponderance of the evidence is against entitlement to a 
higher rating, any question as to the appropriate effective 
date to be assigned is rendered moot. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, VA treatment records and VA 
examinations.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant and in a July 
2003 statement, the veteran indicated that he had no 
additional evidence to submit.   

The veteran was afforded VA examinations in May 2002 and 
February 2004.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The examination reports obtained contain 
sufficient information to decide the issue on appeal.  See 
Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board 
finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal. 



Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected onychomycosis warrants a 
higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).

The veteran's service-connected onychomycosis is currently 
rated as 10 percent disabling by the RO under Diagnostic Code 
7813.  During the pendency of this appeal, the regulations 
for evaluation of skin disabilities under 38 C.F.R. § 4.118 
were amended effective August 30, 2002.  See 67 Fed. Reg. 
49,590 (July 31, 2002) (codified at 38 C.F.R. pt. 4).  When 
amended regulations expressly state an effective date and do 
not include any provision for retroactive applicability, 
application of the revised regulations prior to the stated 
effective date is precluded.  38 U.S.C.A. § 5110(g); DeSousa 
v. Gober, 10 Vet.App. 461, 467 (1997); VAOPGCPREC 3-2000.  
Therefore, as the new regulations have a specified effective 
date without provision for retroactive application, the 
regulations may not be applied prior to the effective date.  
As of the effective date, the Board must apply whichever 
version of the rating criteria is more favorable to the 
veteran.

The Board notes that the RO addressed the amendments in its 
October 2003 statement of the case.  Therefore, the Board may 
also consider these amendments without first determining 
whether doing so will be prejudicial to the veteran.  Bernard 
v. Brown, 4 Vet.App. 384, 392-94 (1993).

Under the old criteria, codes 7807 through 7819 are rated 
under Diagnostic Code 7806 for eczema, dependent upon 
location, extent, and repugnant or otherwise disabling 
character of manifestations.  Under code 7806, a 30 percent 
rating is warranted when the skin disability has constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  A maximum 50 percent evaluation is required 
when the skin disability has ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or is exceptionally repugnant.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7806 (prior to August 30, 2002).

Under the revised criteria, disabilities under Diagnostic 
Code 7813 should be rated under Diagnostic Codes 7800 through 
7806 depending upon the predominant disability.  Since there 
is no evidence in the instant case of disfigurement of the 
head, face or neck or of scars resulting from the service-
connected disability to warrant evaluation under Diagnostic 
Codes 7800-7805, the Board finds that Diagnostic Code 7806 
should be applied.  Under Diagnostic Code 7806 for dermatitis 
or eczema, a 30 percent rating requires that 20 to 40 percent 
of the entire body or 20 to 40 percent of exposed areas be 
affected, or; that systemic therapy such as corticosteroids 
or other immunosuppressive drugs were required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  A maximum rating of 60 percent is 
warranted when the skin disability covers an area of more 
than 40 percent of the entire body or when more than 40 
percent of exposed areas is affected, or; when constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs were required during the past 
12-month period.  38 C.F.R. § 4.118, Diagnostic Codes 7806 
(2005).

The veteran filed his claim for an increased rating in April 
2002.  The veteran was afforded a VA examination in May 2002.  
The examiner noted that she had examined the veteran in 
February 2001 and at the time, diagnosed the veteran with 
onychomycosis involving both big toes, third, fourth and 
fifth toes of the left foot and little toe of the right foot, 
recurrent tinea pedis, and actinic keratosis.  At this 
examination, the veteran complained of pain in his right big 
toe, the plantar surface of both feet and across his toes.  
The examiner noted that the veteran did not currently take 
any oral medication for his onychomycosis, but did use 
antifungal cream.  On examination of the feet, onychomycosis 
was found on the ingrowing right big toe and left big toe.  
There was no evidence in the other toes, but the examiner 
noted that it could have been removed by recent nail cutting 
at the VA.  There was no sign of tinea pedis or of fungal 
infection of the groin or scalp.  The examiner noted that the 
veteran had actinic keratosis and was advised about 
protecting his skin from sun damage.  The examiner found that 
onychomycosis was only visible on the big toes.  Further, 
there was no ulceration, exfoliation, or crusting.  

The veteran testified at the January 2004 RO hearing that his 
condition had significantly worsened since the last VA 
examination.  Thus, the veteran was afforded another VA 
examination in February 2004.  The examiner noted that the 
veteran's fungus was controlled at this point and no 
ointments or powders were ordered at that time.  There were 
no systemic symptoms, no disfigurement present and no 
treatment in last 12 months.  The examiner found 
onychomycosis of the great toenail, but no tinea pedis, and 
actinic keratosis of the dorsum hands. 

VA treatment records from May 2000 through November 2004 are 
also of record.  Significantly, a May 2000 treatment record 
indicated that the veteran had bilateral onychomycosis and 
tinea pedis.  However, a May 2001 treatment record indicated 
that with topical antifungal treatment, severe tinea pedis 
and onychomycosis was under control.  In July 2002, the 
veteran had partial removal of left great toenail due to 
ingrown toenail.  An x-ray that same month noted a clinical 
history of diabetic pain in the feet and found vascular 
calcifications bilaterally, mild degenerative changes, and 
bilateral plantar and Achilles calcaneal enthesophytes.  The 
remaining records indicated that every few months, the 
veteran was seen in podiatry.  His toenails were elongated, 
thickened and dystrophic.  The veteran's toenails were 
reduced and the veteran was educated on diabetic foot care.  

The Board now turns to rating the severity of the veteran's 
service connected onychomycosis under the old and new 
criteria.  Under the old criteria, there has been no medical 
finding of constant exudation or itching, extensive lesions, 
or marked disfigurement to warrant a 30 percent rating.  None 
of these symptoms were noted at either VA examination or in 
VA treatment records.  Further, the May 2002 VA examination 
specifically stated that there was no ulceration, extensive 
exfoliation or crusting, which is the criteria for a 50 
percent rating under the old regulations.  Further, the most 
recent VA examination also did not indicate that these 
symptoms were present and found no systemic or nervous 
manifestations, or that the veteran's onychomycosis was 
exceptionally repugnant.  

Under the new criteria, based on the most recent two VA 
examinations, the only effected areas are the veteran's big 
toenails.  Thus, a 30 percent disability rating or higher is 
not warranted under this criteria because the veteran's 
onychomycosis does not affect 20 percent or more of the 
entire body or 20 percent or more of the exposed areas 
affected.  Further, based on the VA examinations, the veteran 
does not require systemic therapy such as corticosteroids or 
other immunosuppressive drugs for at least six weeks or more 
during the past 12-month period.   

The Board acknowledges the veteran's January 2004 hearing 
testimony concerning pain that starts in his toes and feet 
and radiates up to his hip area.  However, there is no 
competent medical evidence linking the pain he is 
experiencing to his service-connected onychomycosis.  In 
fact, an August 2002 VA treatment record indicated that the 
left foot pain was secondary to possible neuroma or early 
diabetic neuropathy.  Another August 2002 treatment record 
upon review of left foot x-rays indicated that the left great 
toe pain was secondary to degenerative arthritis.  A 
September 2002 treatment record again indicated that the 
probable cause of left foot pain radiating up the leg was 
neuropathy.  Further, a February 2003 treatment record 
indicated that the pain in the veteran's foot actually was 
originating in the veteran's back.  Therefore, it appears 
that the veteran has other non-service connected disabilities 
contributing to the pain in his feet and legs that he 
described.  Again, there is no competent medical evidence 
attributing the pain he described to his service-connected 
onychomycosis. 

Both VA examinations found that the veteran's service-
connected onychomycosis only affected the great toenails and 
no treatment was currently required.  Further, the veteran's 
onychomycosis had improved from an earlier February 2001 VA 
examination, which was the basis for the current 10 percent 
disability rating, because the onychomycosis was now limited 
to the great toenails and no tinea pedis was present.  Also, 
a May 2001 VA treatment record indicated that the veteran's 
severe tinea pedis and onychomycosis were under control, 
which again showed improvement of the disability.  Therefore, 
the Board finds that the veteran's service-connected 
onychomycosis has not increased in severity.  Thus, based on 
the analysis above, the Board finds that a preponderance of 
the evidence is against the veteran's claim for a rating in 
excess of 10 percent for his service-connected onychomycosis.  
As the preponderance of the evidence weighs against the 
claim, the benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet.App. 337 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).




ORDER

The appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


